DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammerschmidt (US Publication 2018/0209820 A1).
In regards to claims 1, 11 and 12, Hammerschmidt (US Publication 2018/0209820 A1) teaches, a method for operating a sensor arrangement in a motor vehicle (see paragraph 56; vehicular control entity of a vehicle) on the basis of a DSI protocol, wherein the sensor arrangement has a central processing unit (see figure 2, sensor controller 10) as a master and a plurality of sensor units as slaves controlled by the master (see figure 1 and paragraph 41; the control module 14 may be configured to restart or reinitialize at least parts of the sensor module 100 and/or the sensor controller 10 based on the at least one fault handling instruction, e.g. one or more sensors or emitters or a transmission component), the central processing unit and the sensor units are connected to a bus line, and communication between the central processing unit and the sensor units takes place via the bus line (see paragraph 75; The communication protocol for the case that the sensor entered the diagnosis state can be proprietary like the SICI (Serial Inspection and Configuration Interface) interface that may be already used for test and programming purposes in many sensors. It may also adopt a standard like PSI5 (Peripheral Sensor Interface 5) or DSI3 (Distributed Systems Interface 3)), the method comprising: sending a first message from the central processing unit to a first sensor (see figure 1A and paragraph 45; transmitting at step 150 a fault indicator to the sensor receiver 200) and subsequently; sending a second message from the central processing unit to a second sensor without the receiving at the central processing unit a response message from the first sensor (see paragraph 41; the control module 14 may be configured to restart or reinitialize at least parts of the sensor module 100 and/or the sensor controller 10 based on the at least one fault handling instruction, e.g. one or more sensors or emitters or a transmission component. For example, some failures may be solved by restarting parts of the sensor module. For example, the control module 14 may be configured to transmit a reset signal or reset indicator to restart or reinitialize at least parts of the sensor module 100 and/or the sensor controller 10;  thus since multiple sensors are present, the signals can be independently sent to the sensors).  



Allowable Subject Matter
Claims 2-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims filed on 11/3/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The outstanding objections to the drawings have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466